Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 3/23/2020.  Claims 1-16 are presently pending and are presented for examination.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is a statement of reasons for reasons for allowance:  

Regarding independent claim(s) 1,  although the prior art discloses a mobile computing device, comprising: an internal battery configured to act as a power supply for the mobile computing device, wherein the mobile computing device battery is configured to receive electric charge from a portable power bank device external to the mobile computing device, via an electrical connection between a battery of the power bank and the mobile computing device battery; a communication module for exchanging communication signals with the power bank; and a control module comprising one or more processors and a memory storing non-transitory computer executable instructions that, when executed via the one or more processors, cause the mobile computing device to: determine a present fuel gauge of the mobile computing device, the present the prior art of record does not disclose or teach the combination of:

“the number of rechargings being determined based at least on the desired fuel gauge, the present fuel gauge of the mobile computing device, the present fuel gauge of the power bank, and the first and second charging efficiency factors.”

Regarding independent claim(s) 9,   although the prior art discloses a method comprising: determining, by a processor of a mobile computing device, a present fuel gauge of the mobile computing device, the present fuel gauge corresponding to a first 
obtaining, via a communication module of the mobile computing device, a communication signal from a portable power bank device external to the mobile computing device, the obtained signal being indicative of a present fuel gauge of the power bank, the present fuel gauge of the power bank corresponding to a percentage of a capacity a battery of the power bank; determining, via the processor, a first charging efficiency factor of the power bank battery, the first charging efficiency factor being determined based upon the present fuel gauge of the power bank; determining, via the processor, a second charging efficiency factor of the mobile computing device battery, the second charging efficiency factor being determined based upon the present fuel gauge of the mobile computing device; and determining and displaying, via the processor, a number of potential rechargings of the mobile computing device from the power bank via an electrical connection between the mobile computing device battery and the power bank battery, each of the potential rechargings corresponding to charging of the mobile computing device battery to a desired fuel gauge, the desired fuel gauge corresponding to a second percentage of the capacity of the mobile computing device battery, the prior art of record does not disclose or teach the combination of:

“the number of rechargings being determined based at least on the desired fuel gauge, the present fuel gauge of the mobile computing device, the present fuel gauge of the power bank, and the first and second charging efficiency factors.”



Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(Tu US20150141081 Fig. 1-3 [0022]-[0024]) is cited for capturing the present and desired capacity of the mobile device (i.e. device parameter information 431 ) and the present capacity of the power bank (i.e. power bank parameter information 33) and displays the number of recharging opportunities.

However Tu does not determine the number of recharging opportunities based on mobile device and power bank efficiency.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/TYNESE MCDANIEL/
Examiner, Art Unit 2859


	
	
/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859